                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF INDIANA
                                      HAMMOND DIVISION

DENISE SZANY                      )
          Plaintiff,              )
                                  )
     v.                           )                            CAUSE NO.: 2:17-CV-74-JTM-PRC
                                  )
JAIME GARCIA and CITY OF HAMMOND, )
          Defendants.             )

                                          OPINION AND ORDER

         This matter is before the Court on a Motion by Plaintiff for Sanctions Against Defendant

Hammond for Withholding Evidence [DE 88], filed by Plaintiff Denise Szany on November 5,

2018. Defendant City of Hammond (the “City”) filed a response on November 12, 2018. Szany

did not file a reply.

         Szany’s motion is just over two pages in length and cites no law, other than a passing

reference to Federal Rule of Civil Procedure 37 and a request for the Court to act pursuant to its

discretion. 1 In the motion, Szany requests that the City be sanctioned, to include an award of

attorney fees, for withholding audio tapes.

                                               BACKGROUND

         Szany represents that her counsel wrote to the City’s counsel on October 24, 2018, to

request audio recordings, and that the City’s counsel responded that he was unaware of any audio

or video recording matching Szany’s counsel’s request, but that he would make inquiries. On

October 30, 2018, Szany represents that the parties met and conferred, and that later on October

30, 2018, the City’s counsel wrote Szany’s counsel to inform him that the requested audio

recordings had been obtained and that they were available for Szany’s counsel’s review. Thus, the


1
  The City correctly notes that Szany’s motion violates Northern District of Indiana Local Rule 7-1(b)(2) by failing
to be accompanied by a brief in support.
discovery at issue was obtained and made available to requesting counsel within one week of the

initial request and on the same day as the meet and confer.

       Szany states that she served the City with requests for production and the audio was not

tendered, but she neither provides the date on which any requests for production were served nor

indicates what the text of any particular request for production requested. The City responds that

Szany did not specifically request any internal affairs files until August 30, 2018, to which the City

served objections on October 1, 2018. The City also filed a motion for protective order regarding

these files on October 18, 2018.

       Szany also states that a Detective Mosier testified at his deposition that he had provided

the requested audio to the City’s counsel and Szany’s counsel represented that “[t]he undersigned’s

recollection an interpretation [sic] of the what [sic] the detective stated is that audio was turned

over a long time prior to October 30, 2018.” (Mot. Sanctions ¶ 8). Szany’s counsel further

represented that he would order the deposition transcript and “can attach it” to Szany’s reply brief.

Id. No reply brief was filed.

                                            ANALYSIS

       Federal Rule of Civil Procedure 37 governs motions to compel discovery and motions for

sanctions for discovery violations. Rule 37 has six subsections, and the subsections govern the

following matters:

       Subsection (a): motions to compel,

       Subsection (b): sanctions for failure to comply with a Court discovery order,

       Subsection (c): sanctions for failure to make admissions under Rule 36 or for failure
       to make or supplement disclosures under Rule 26,

       Subsection (d): sanctions for failure to attend depositions and failure to serve
       answers, objections, or written responses to interrogatories or requests for
       inspection,
                                                  2
        Subsection (e): sanctions for failure to preserve electronically stored information,

        Subsection (f): sanctions for failure to participate in framing a discovery plan.

Szany states that she is bringing a motion for sanctions, not a motion to compel. Additionally,

because the City has made available the discovery at issue before the filing of the motion, a motion

to compel is not appropriate.

        None of the five subsections of Rule 37 relating to motions for sanctions provide relief for

Szany for the conduct of which she complains. There is no Court order regarding the audio tapes,

so subsection (b) does not apply. Subsection (c) does not apply because this matter does not

concern the Rule 26 disclosures or a Rule 36 request for admission. The City showed that it

provided its written responses and objections to the requests for production, so subsection (d) does

not apply. (See Def. City’s Resp. Ex. A, ECF No. 91-1). Subsections (e) and (f) do not apply

because no one asserts either that electronically stored information was not preserved or that the

City did not participate in framing the discovery plan.

        Thus, the only law cited in the motion for sanctions does not support Szany’s request.

Szany also asks the Court to act pursuant to its discretion, but the Court finds that the City’s actions

do not warrant sanctions.

                                          CONCLUSION

        Based on the foregoing, the Court hereby DENIES the Motion by Plaintiff for Sanctions

Against Defendant Hammond for Withholding Evidence [DE 88].

        So ORDERED this 29th day of November, 2018.

                                                    s/ Paul R. Cherry
                                                    MAGISTRATE JUDGE PAUL R. CHERRY
                                                    UNITED STATES DISTRICT COURT



                                                   3
